DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s amendment filed on 12/15/2020. Claims 1-2, 4-5, 7, and 9-18 are pending in the office action.
Claims 1-2, 4-5, 7, 9-10, are 15-18 are considered in the instant office action.
Claims 11-14 are withdrawn.
Claims 3, 6, and 8 have been canceled.
Claims 15-18 are newly added.
Response to Arguments
The replacement abstract is accepted.
Claim objection is obviated.
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive as the following reasons:
Applicant’s position:
The multi-turn coil 536 of Niederhauser cannot be a secondary coil mounted on a top side of an underbody panel by being pressed onto the underbody panel as is required by amended independent claim 1.
Examiner’s position:
Examiner partially agrees with Applicant’s representative that Niederhauser does not disclose the language “secondary coil … being pressed onto the underbody panel”. However, Niederhauser at least teaches the vehicle pad cover 610 (see fig. 6A-7C) is 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to modify the vehicle pad cover 610 to be part of the underbody panel by forming a recess area of the underbody panel as similar the recess of the vehicle pad cover 610 that allows the coils 620 and 622 able to press/fit/sit onto the underbody panel that would decrease the overall thickness of the charging pad (see the abstract and par. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9-10, are 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederhauser et al., (U.S. Pub. 2014/0327391).
With respect to claim 1: Niederhauser teaches an apparatus for installation in a vehicle for the inductive electrical charging or discharging of the vehicle by a primary coil (‘391, fig. 1, wireless/inductive power transfer 100, charging electric vehicle 112, based wireless charging system 102, fig. 2, 202 includes primary coil 204, see par. 43 and par. 51-53, and also see fig. 3, primary coil 304), the apparatus comprising: 
an underbody panel (‘391, fig. 1, fig. 4, and fig. 5A-5D, protective layer 534); and 
a secondary coil (‘391, fig. 1, 116, fig. 2, 216, fig. 3,  fig. 5A-5D, 536), 
wherein the secondary coil is electrically connected to a power unit of the vehicle by a reversibly connectable electrical connection (‘391, fig. 2/fig. 3, secondary coil 216/316, power unit (battery) 218, reversible connectable electrical connection (electric vehicle power converter) 238/338, par. 53-74, par. 64).
wherein the secondary coil is mounted on a top side of the underbodv panel (‘391, fig. 5A-5D, multi-turn coil 536, on top of protective layer 534), the top side facing away from ground in a state in which the apparatus is installed in the vehicle (‘391, see fig. 9A-9C).
Niederhauser does not teach the language “secondary coil … being pressed onto the underbody panel”. 
However, Niederhauser at least teaches the vehicle pad cover 610 (‘391, see fig. 6A-7C) is mounted the underbody vehicle (‘391, see fig. 9A-9C). The vehicle pad cover 610 is formed/casted (i.e.. groove, loop of grooves, such recess area) for coils 620 and 622 fit and sit onto pad cover 610 (‘391, see fig. 6A-6C).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to modify the vehicle pad cover 610 to be part 

With respect to claim 2: Niederhauser teaches the apparatus as claimed in claim 1, further comprising a ferrite layer disposed on at least a portion of the top side of the underbody panel (‘391, fig. 5A-5E, Ferrite materials 538, top of protective layer 534 and also see fig. 1 and fig. 4).
With respect to claim 4: Niederhauser teaches the apparatus as claimed in claim 1, wherein the secondary coil is mounted at least partially in the underbody panel (‘391, fig. 5A-5D, multi-turn coil 536, particular 5D, coil 536 under protective layer 534 ).
With respect to claim 5: Niederhauser teaches the apparatus as claimed in claim 1, wherein at least a portion of the underbody panel is produced from a ferrite/plastic mixture (‘391, fig. 5A-5E, plastic layer 534).
With respect to claim 7: Niederhauser teaches the apparatus as claimed in claim 3, wherein the underbody panel and the secondary coil are configured to be reversibly screwed off, unclipped, and/or unplugged from the vehicle (‘391, fig. 6A-12B, 616, and par. 99, fastener).
With respect to claim 9: Niederhauser teaches the apparatus as claimed in claim 1, further comprising
With respect to claim 10: Niederhauser teaches the apparatus as claimed in claim 9, wherein the apparatus is configured to move relative to the vehicle along a main plane of extent of the apparatus (‘391, fig. 5C, moveable in X direction, which relative to the vehicle along a main plane of extent of the apparatus, and also see fig. fig. 3, 364 and 354, par. 66).
With respect to claim 15 (new): Niederhauser teaches the apparatus as claimed in claim 1, wherein a shape of the underbody coil is adapted to a respective shape of the top side of the underbody panel (‘391, par. [0091] – [0093]).
With respect to claim 16 (new): Niederhauser teaches the apparatus as claimed in claim 1, further comprising spacers pressed between the underbody panel and the secondary coil (‘391, fig. 9A-9C, based plate (spacer) 650 and support plate (spacer) 630).
With respect to claim 17 (new): Niederhauser teaches the apparatus as claimed in claim 1, wherein the reversibly connectable electrical connection comprises a plug and a corresponding socket (‘391, par. 48, par. 96 and also see fig. 7A-7C, 642).
With respect to claim 18 (new): Niederhauser teaches the apparatus as claimed in claim 1, wherein the secondary coil (‘391, fig. 5A-7C).
 	Niederhauser does not teach the second coil is exchangeably pressed onto the underbody panel.
However, Niederhauser at least teaches the vehicle pad cover 610 (‘391, see fig. 6A-7C) is mounted the underbody vehicle (‘391, see fig. 9A-9C). The vehicle pad cover 610 is formed/casted (i.e.. groove, loop of grooves, such recess area) for coils 620 and 622 fit and sit onto pad cover 610 (‘391, see fig. 6A-6C).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851